227 F.3d 469 (D.C. Cir. 2000)
Nikita Shonta Petties, et al.,Appelleesv.District of Columbia, et al.,Appellants
No. 99-7228
United States Court of Appeals FOR THE DISTRICT OF COLUMBIA CIRCUIT
Argued September 6, 2000Decided October 6, 2000

Appeal from the United States District Court for the District of Columbia(No. 95cv00148)
Lutz Alexander Prager, Assistant Deputy Corporation  Counsel, argued the cause for appellants.  With him on the  briefs were Robert R. Rigsby, Corporation Counsel, and  Charles L. Reischel, Deputy Corporation Counsel.
James L. Feldesman argued the cause for appellees. With  him on the brief was Tanya A. Harvey.  Jennifer P. Rosenberg entered an appearance.
Before:  Edwards, Chief Judge, Ginsburg, and Tatel,  Circuit Judges.
Opinion for the Court filed by Circuit Judge Ginsburg.
Ginsburg, Circuit Judge:


1
The district court issued interim  awards of attorneys' fees to plaintiffs in this ongoingclass  action suit against the District of Columbia for failing to  comply with the Individuals with Disabilities Education Act  (IDEA).  Pursuant to Federal Rule of Civil Procedure 54(b),  the district court certified two of those interim awards for  immediate appeal.  We conclude that this court lacks jurisdiction to review the awards for want of either a final or a  collateral order.

I. Background

2
The plaintiff children instituted a class action against the  District of Columbia in January, 1995, stating a cause of  action under 42 U.S.C. § 1983 based upon the District's  noncompliance with the IDEA, 20 U.S.C. §§ 1400 et seq.  In  March, 1995 the district court preliminarily enjoined the  District to fund private school placements that would meet  the special educational needs of the plaintiffs.  In July, 1995  the plaintiffs amended their complaint to allege continuing  violations by the District.


3
Between April and September 1995 the district court issued  a series of injunctions and contempt orders in an effort to  bring the District into compliance with the IDEA.  See  Petties v. District of Columbia, 897 F. Supp. 626, 627-28  (D.D.C. 1995).  In June, 1995 the plaintiffs, in order to  finance this continuing litigation, began filing quarterly motions for attorneys' fees.  Their first 14 such motions, which  the District did not oppose, were based upon the provision for  attorneys' fees in the IDEA.


4
In October, 1998 the Congress passed the D.C. Appropriations Act of 1999, § 130 of which limited the attorneys' fees  the District could pay (per hour and per case) under the  IDEA in Fiscal Year 1999.  The District then sought to  vacate the order granting the plaintiffs' fourteenth motion for


5
attorneys' fees, and contested the plaintiffs' fifteenth and  sixteenth such motions, maintaining that the district court  may not award fees in excess of the amounts specified in the  Appropriations Act.  The plaintiffs responded that they are  entitled to recover reasonable attorneys' fees pursuant to 42  U.S.C. § 1983 and the Rehabilitation Act of 1973, 29 U.S.C.  § 794, rather than the IDEA.


6
The district court agreed.  The court reasoned that the  plaintiffs' case must have been brought under § 1983, as  stated in the amended complaint, because the suit could not  have been brought under the IDEA;  the "plaintiffs were not  aggrieved by decisions that were made .... by the hearing  officers" under the IDEA, but by the District's failure to  discharge its already-adjudicated obligations.  Recognizing  the urgency to the parties of the attorneys' fee issue, the  district court opined that "if either side wants to go to the  Court of Appeals, th[en] they ought to be able to do it sooner  rather than later."  Pursuant to Rule 54(b), therefore, the  court gave "an express direction for the entry of judgment"  on plaintiffs' fifteenth and sixteenth motions for attorneys'  fees and made an "express determination that there is no just  reason for delay."


7
The District of Columbia appealed that judgment (No.  99-7228) and separately appealed from the following orders  concerning the fourteenth, fifteenth, and sixteenth motions  for attorneys' fees:  the initial orders to pay the awards (No.  99-7109);  the order lifting the stay of the District's obligations to pay portions of the awards not in dispute (No.  99-7194);  and the order certifying the fifteenth and sixteenth  awards for interlocutory appeal pursuant to 28 U.S.C.  § 1292(b) (No. 99-8004).  A motions panel of this court  denied leave to pursue the interlocutory appeal (No. 99-8004)  and dismissed the two appeals (Nos. 99-7109 and 99-7194)  that the district court had not certified under Rule 54(b),  holding that the fourteenth, fifteenth, and sixteenth orders to  pay attorneys' fees "are not final nor do they fall within the  collateral order doctrine, see Coopers & Lybrand v. Livesay,  437 U.S. 463, 468 (1978), because they will be reviewable upon  entry of a final judgment."  Petties v. District of Columbia, 1999 WL 1336123 at *1.  At the same time the  panel directed the parties to brief the question whether this  appeal (No. 99-7228) was properly certified under Rule 54(b).

II. Analysis

8
Rule 54(b) authorizes the district court to "direct the entry  of a final judgment as to one or more but fewer than all of the  claims [in an action] ... upon an express determination that  there is no just reason for delay."  The rule thus permits the  district court to "function[ ] as a 'dispatcher,' determining in  its sound discretion when a claim should proceed on to  appellate resolution and when it should await its fellows."Taylor v. FDIC, 132 F.3d 753, 760 (D.C. Cir. 1997).


9
At the same time, the rule "does not relax the finality  required of each decision, as an individual claim, to render it  appealable";  it simply permits the appeal of a claim as to  which the district court has reached a final judgment while  other claims remain to be resolved in the district court. Sears, Roebuck & Co. v. Mackey, 351 U.S. 427, 435 (1956).  In  other words, the district court "cannot, in the exercise of its  discretion, treat as 'final' that which is not 'final' within the  meaning of [28 U.S.C.] § 1291."  Id. at 437 (emphasis deleted).  Nor can this court, notwithstanding the district court's  certification per Rule 54(b), properly review "a judgment that  is not final by ordinary standards."  Taylor, 132 F.3d at 760  n.2.


10
The Supreme Court has recognized but a single variation  on the theme of finality, namely, the collateral order doctrine. To qualify, an "order must [1] conclusively determine the  disputed question, [2] resolve an important issue completely  separate from the merits of the action, and [3] be effectively  unreviewable on appeal from a final judgment."  Coopers &  Lybrand v. Livesay, 437 U.S. 463, 468 (1978).


11
A motions panel of this court has already determined,  however, that the fifteenth and sixteenth orders at issue in  this case "are not final nor do they fall within the collateral  order doctrine, see Coopers & Lybrand v. Livesay, 437 U.S. 463, 468 (1978), because they will be reviewable upon entry of a final judgment."  Petties, 1999 WL 1336123 at *1.  Does it matter that this particular appeal has been  certified by the district court under Rule 54(b)?  That is the  question the motions panel put to the parties, and we now  answer it in the negative.  Indeed, the prior panel's own  decision dooms this appeal.  Under this court's practice, a  decision of the motions panel is the law of the case;  a later  panel considering the merits is bound by that law.  See  Taylor, 132 F.3d at 761.  Because the motions panel has  determined that the interim awards of attorneys' fees will be  reviewable when the district court enters a final judgment in  this case, we are bound to conclude that the court lacks  jurisdiction over this appeal.


12
The District agrees with our account of Circuit practice but  nonetheless argues, along with the plaintiffs, that we should  revisit the decision of the motions panel and assert jurisdiction.  While neither party claims the orders under review  have the requisite finality, both parties attempt to show they  will suffer irreparable injury so as to warrant interlocutory  appeal.


13
For its part, the District argues that the orders harm it  irreparably by frustrating the intent of the Congress that the  District's liability for attorneys' fees be capped as provided in  S 130 of the Appropriations Act;  by depriving District students, insofar as attorneys' fees exceed the caps, of monies  appropriated for their use;  and by diverting funds from their  intended purpose, in violation of the Appropriations Clause,  art. I, S 9, cl. 7 of the Constitution of the United States.  To  the extent these arguments take issue with the prior determination of the motions panel, they are foreclosed.  To the  extent they suggest that the Rule 54(b) certification alters our  jurisdictional inquiry under § 1291, they are misconceived. The cases the District itself cites emphatically confirm this. See Estate of Drayton v. Nelson, 53 F.3d 165, 167 (7th Cir.  1994) ("Rule 54(b) cannot be used to make the award appealable");  People Who Care v. Rockford Bd. of Educ. Dist. No.  205, 921 F.2d 132, 134 (7th Cir. 1991) ("Rule 54(b) allows the  entry of judgment only with respect to the final disposition of  a claim for relief");  Shipes v. Trinity Industries, Inc., 883 F.2d 339, 342 (5th Cir. 1989) ("Rule 54(b) ... relaxes only the  'judicial unit' aspect of finality principles and otherwise operates within the constraints of statutory finality").  The plaintiffs' arguments fare no better.  The precedents cited above  utterly refute their central argument, namely, that Rule 54(b)  certification distinguishes this appeal from those the motions  panel dismissed.


14
Plaintiffs also argue that even if the collateral order doctrine does not apply here, "orders compelling the immediate  transfer of property may be appealable where irreparable  harm will result."  In support of this proposition they cite  Forgay v. Conrad, 47 U.S. 201 (1848), in which the Supreme  Court held that an interlocutory appeal may be taken when  an interim order would immediately transfer a party's property;  they further point to a more recent dictum of the Seventh  Circuit to the effect that an interim award of attorneys' fees  might present a situation like that in Forgay because there  are "chancy prospects of recoupment at the end."  People  Who Care, 921 F.2d at 135.  While we are not at all sure that  Forgay has continuing vitality apart from the collateral order  doctrine, it is obvious in any event that plaintiffs' showing  falls short of the mark this court has established.  See  National Association of Criminal Defense Lawyers, Inc. v.  U.S. Dept. of Justice, 182 F.3d 981, 985 (1999) (irreparable  injury can be shown only where the party awarded fees "will  likely be unable to repay the fees if the award is later  reduced or overturned").  Plaintiffs say they "cannot guarantee to the Court that [plaintiffs'] counsel will not become  judgment proof by the time the litigation is concluded."  Of  course, there are precious few guarantees in life and virtually  none when it comes to financial affairs;  merely acknowledging this undeniable possibility, however, falls far short of  showing it "will likely" come to pass.  On plaintiffs' rationale,  interim awards would be appealable as a matter of course. That clearly is not the law of this court, much less of this  case.


15
The plaintiffs advert to the "numerous and complex tax and  accounting dilemmas" they must confront if this court does  not promptly and definitively resolve the propriety of the attorneys' fees awarded them.  The uncertainty surrounding  their right to attorneys' fees in the amounts awarded does  indeed create formidable practical difficulties for them, to  which this court is not unsympathetic.  The district court is  free to consider any proposals counsel may make for easing  their predicament.  These might include placing interim  awards partially in escrow with the district court until this  litigation is concluded, but they do not include expanding our  appellate jurisdiction beyond the final and collateral orders  that this court is authorized to review.

III. Conclusion

16
For the foregoing reasons we conclude that the court lacks  jurisdiction over this appeal, which is, therefore,


17
Dismissed.